Citation Nr: 1135258	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to vocational rehabilitation benefits other than Employment Services, to include retroactive payment for training.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 determination of the Vocational Rehabilitation and Education Department at a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The Veteran moved to South Carolina during the pendency of this appeal and, as such, his appeal was transferred accordingly.

The Veteran testified before a Vocational Rehabilitation Employment Officer from the Winston-Salem RO regarding the issue that is the subject of this Remand in September 2000; a transcript of that hearing is associated with the claims file.  The Veteran was also scheduled for a hearing before a member of the Board at a local VA office to be held in December 2010.  He was notified of the date, time, and place, of this hearing, but failed to attend.  Thus, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction above, this appeal was remanded in October 2008 for the purpose of affording the Veteran an opportunity to present oral testimony to the Board on the issue of entitlement to vocational rehabilitation (VocRehab) benefits other than Employment Services, to include retroactive payment for training.  He failed to attend this hearing and, as such, the case was returned to the Board for appellate review.  See 38 C.F.R. § 20.704(d).  Additional VocRehab records have been associated with the claims file since the October 2008 remand which, in the Board's opinion, necessitate a remand.  

Specifically, the record reflects that the Veteran has undergone further assessment by VocRehab and may, in fact, be in receipt of VocRehab benefits at this time, as evidenced by an April 2011 letter from a Rehabilitation Counselor.  Since it is not clear from the record what benefits, if any, he is receiving, a remand is necessary to clarify this so as not to adjudicate a moot issue.  Additionally, it is not clear whether the entire VocRehab file has been associated with the current record.  Thus, the Agency of Original Jurisdiction (AOJ) should ensure a complete file is of record prior to returning this case to the Board, if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Verify what VocRehab service(s), if any, the Veteran is currently in receipt of and prepare a memo for the file documenting these service(s), to include any relevant details such as the extent of the service(s) and their effective date(s).  Explain if any of the service(s) awarded represent a full or partial grant of benefits sought in the current appeal.  

2.  Ensure that the Veteran's entire VocRehab file has been associated with the current record.  

3.  If necessary, readjudicate the Veteran's appeal for vocational rehabilitation benefits other than Employment Services, to include retroactive payment for training.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  





	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


